888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jackie L. LUSK, Petitioner,v.SLAB FORK COAL COMPANY, West Virginia Coal Workers'Pneumoconiosis Fund, Director, Office of WorkersCompensation Programs, United StatesDepartment of Labor, Respondents.
No. 89-1423.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Oct. 11, 1989.

S.F. Raymond Smith, United Mine Workers of America, for petitioner.
Donald Steven Shire, Michael John Denney, E. Francine Stokes, United States Department of Labor, for respondent Director, Office of Workers Compensation Programs.
Before DONALD RUSSELL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jackie L. Lusk seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Sec. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Lusk v. Slab Fork Coal Co., 87-3630-BLA (Benefits Review Board Feb. 15, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.